 Case 1:20-dm-00012-AJT Document 13 Filed 01/27/21 Page 1 of 2 PageID# 298




                  IN THE UNITED STATES DISTRICT COURT FOR
                                                                                 JAN 2 6
                            EASTERN DISTRICT OF VIRGINIA
                                                                             CLERK, U.S. DlSTRi.,
                                                                               ALEX<^->NDRIA Vlfii^iivrd
                                 ALEXANDRIA DIVISION
                                                                  UNDER SEAL

IN RE: APPLICATION OF THE UNITED
STATES OF AMERICA FOR ORDER
PURSUANT TO 18 U.S.C. § 2703(d)                           Case No. 1:20-DM-00012(AJT)


                   GOVERNMENT'S WITHDRAWAL OF MOTION FOR
                  RECONSIDERATION OF DECEMBER 16, 2020 ORDER


       On January 15, 2021, the United States moved for reconsideration of this Court's Order

of December 16, 2020, granting in part and denying in part Warner Media's Objections to and

Appeal from Magistrate Judge's Denial of Motion to Quash or Modify Order Issue Pursuant to

18 U.S.C. § 2703(d).

       The United States now withdraws that motion.



                                                   Respectfully submitted.

                                                   Raj Parekh
                                                   Acting^^United States Attorney



                                                   Gordon D. Kromberg
                                                   Assistant United States Attorney
                                                   Virginia Bar No. 33676
                                                   Attorney for the United States
                                                   2100 Jamieson Avenue
                                                  Alexandria, VA 22314
                                                  (703)299-3700
                                                  (703)837.8242(fax)
                                                   gordon.kromberg@usdoj.gov
Case 1:20-dm-00012-AJT Document 13 Filed 01/27/21 Page 2 of 2 PageID# 299
